ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-211, concluding that PHILIP V. TORONTO of HASBROUCK HEIGHTS, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of client funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
*400And the Disciplinary Review Board having further concluded that respondent should be required to submit quarterly reconciliations of his attorney accounts and complete a course in law office management;
And good cause appearing;
It is ORDERED that PHILIP Y. TORONTO is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts prepared by an accountant approved by the Office of Attorney Ethics on a schedule to be established by that office, for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent shall enroll in and complete a course in law office management approved by the Office of Attorney Ethics and submit satisfactory proof of completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.